NOYES, Circuit Judge
(dissenting). While unable to reach the same conclusion as the majority of the court, I agree with them in their preliminary propositions, which may be thus summarized: (1) As the drafts were payable in France, the law of that country determined what constituted payment. (2) The burden of showing that the original drafts were duly paid was upon the defendants. (3) The judgment of the French court was a judgment upon the merits of the case, standing upon two-grounds. (4) The decision of the Supreme Court in Hilton v. Guyot, 159 U. S. 113, 16 Sup. Ct. 139, 40 L. Ed. 95, is inapplicable. (5) The French judgment does not constitute res ad judicata. And so in the same way as the majority of the court, I come -to the same final question: What was the legal effect under the law of France-of what the drawee — the French bank — did?
The majority reach the conclusion that, under the French law, the bank was negligent, and was not discharged by its payment of the *753first of exchange. On the other hand, I think that the French judgment holding the bank discharged should be followed here. The authoritative' evidence of the nonstatutory law of a country is the decisions of its courts. The construction given by the courts of a country to its statutes will be adopted in other countries. The decisions of foreign lower courts upon the identical facts Will be followed here, unless they be shown to contravene the decisions of higher courts. These propositions are conservative. The authority for them may be found in the following illustrative cases: In Elmendorf v. Taylor, 10 Wheat. 159, 6 L. Ed. 289, decided in 1825, Chief Justice Marshall said:
“This court lias uniformly jirofessed its disposition, in cases depending on the laws of a particular state, to adopt the construction which, the courts of the state have given to those laws. This course is founded on the principle, supposed to be universally recognized, that the judicial department of every government, where such department exists, is the appropriate organ for construing the legislative acts of that government. Thus, no court in the universe, which professed to be governed by principle, would, we presume, undertake to say, that the courts of Great Britain, or of France, or of any other nation, had misunderstood their own statutes, and therefore erect itself Into a tribunal which should correct such misunderstanding.”
In Laing v. Rigney, 160 U. S. 543, 16 Sup. Ct. 368, 40 L. Ed. 525, where the question was as to the effect to be given by a New York court to a decision of a New Jersey court in a matter of New Jersey law, the Supreme Court said:
“In, the absence of any statutory direction on the subject, and of any reported decision of the Supreme Court of that state, we are justified in finding the law to be as declared in the very case in hand, where the chancellor of the Chancery Court of New Jersey has entered a final decree based upon an original bill, the process under which was served upon the defendant within, the state, and upon a supplemental bill, a copy of which with a rule to plead was served upon the defendant without the state. So long as this decree stands, it must be deemed to express the law of the state.”
In Carr v. Francis Times & Co. [1892] A. C. 180, the House of Eords said of a decision of the Sultan of Muscat:
“He has authorized it and declared authoritatively that it was a perfectly lawful act according to the law of Muscat, and I am of the opinion that no English tribunal is capable of going behind that declaration and saying that the Sultan of Muscat was wrong in his exposition of his own law.”
In Dent v. Smith, L. R. 4 Q. B. 446, Cockburn, C. J., said of a Russian judgment:
“Then it is said that they applied the law erroneously. Again, I think we have not to deal with that. We are not to sit here as a court of appeal against any judgment pronounced by a court which must be taken to be one of competent jurisdiction in the administration of the Russian law, and, whatever was substituted, became for the time Russian, law in respect of matters of maritime law. The proper tribunal to appeal to, if there was any ground for appeal, was to the court of St. Petersburg.”
In Doglioni v. Crispin, L. R. 1 H. L. 314, Lord Cranworth distinguished between a case where the precise point upon the identical facts has been determined by a foreign court and a case where it is necessary to take the testimony of learned foreigners as to the law upon such point:
*754“It does not always happen, as is the ease here, that the claim of the party litigating in our courts has been actually raised and decided in the courts of the country of th'e domicile. It is, therefore, often matters of -necessity that our courts should receive evidence • from learned foreigners as to what the law of the domicile is. Such evidence is in general far from satisfactory, but it often happens tHat no better evidence can be obtained* and then the courts here must ascertain from conflicting testimony, as well as they can, what the law is on which they must act. But here we are left in no doubt. The title of .the respondent has been fully adjudicated upon by the courts of his domicile after long and careful consideration, and by their decision we are bound.”
And, showing the distinction between the use of a judgment as res ad judicata and as evidence, Lord Cranworth in the same case also said:
“The respondent is not insisting here on the Portuguese decision as a bar to the appellant’s demand on the mere ground that it is res adjudicata, but •on the ground that it is the decision of a court of exclusive jurisdiction — a decision which we are bound to receive without inquiry as to its conformity •or nonconformity with the laws of the country where it was pronounced.”
To the same effect are the words of Lord Lindley in Carr v. Francis Times & Co., supra:
“The Court of Appeal, from whose judgment I feel compelled to dissent, appear to have thought that, as at the time of seizure the destination of the ■cargo seized was Muscat, the seizure was unlawful under the law of Muscat, and that the defendants had failed to prove that the seizure had been subsequently legalized. This view of the finding of the Muscat court, and its approval by the Sultan, ignores its value as evidence of the law of Muscat. I .agree with the Court of Appeal that there was no judgment in our sense of the word either inter partes or in rem.”
It appears from the French judgment that the question presented ■to the court there as to whether the drawee was discharged by reason •of its payment of the first of exchange was upon the identical facts' shown upon the present record. The French court was a court of competent jurisdiction. However constituted, it was created by the French people for the determination of their differences. After a full hearing, the court rendered its judgment upon the merits of the case. It took into consideration article 145 of the French Code of Commerce, which provides as follows:
“The party who pays a bill of exchange at "maturity, and not receiving notice of opposition (objection) to the payment, is presumed to be legally dis1- • charged.” .
The court then considered the evidence, and held that the bank had ■committed no fault in paying the first drafts and was therefore discharged, no opposition to the payment having been made. The parties accepted the decision as correctly stating the French law, for no .appeal seems to have been taken. In my opinion this judgment of the French court;* upon the identical facts now appearing, is authoritative ■evidence of the law of France upon the question here arising. The vital point there as here was whether in view of the provision of the •Code the bank was negligent and, consequently, not discharged. In such a case the facts are all-important. A different decision upon different facts may not arise from any different construction of the law, '.but because the facts are different. After a careful examination of *755the French cases cited by the plaintiff, it does not appear to me that the facts are so similar that in any of them the decision is necessarily contrary to that of the French cohrt upon the present facts. Nor can I accept the opinion of the witness learned in the French law as superior to the judgment of the French court. In the language of Hayes, J., in Dent v. Smith, supra, “One would think that the exposition of a court is about the best evidence you can have of the law of a country.” It follows, therefore, that under the French law the payment of the first of exchange was valid, and the defense of payment in the present action established.
It is proper to say, moreover, that I reach the same conclusion if I ignore the French judgment altogether. In other words, I think the facts shown upon this record are insufficient to overcome the presumption under article 145 of the French Code, that the bank, by reason of its payment, was discharged.
In the agreed statement of facts this appears:
"TUe Société Generate made said payments in the ordinary course of business, and over the counter, and without notice that said original bills had been lost, and without opposition or objection to sueh payments; and there is no evidence that said payments were made in bad faith.”
This statement places the bank precisely within the provisions of the Code. It paid a bill of exchange at maturity, without receiving notice of objection to the payment. As we have seen, the Code provides that, under such conditions, a drawee “is presumed to be legally discharged.”
The expert witnesses agree that negligence must be clearly shown to overcome the presumption in the bank’s favor. The parties agree that the bank’s payments were made over the counter in the ordinary course of business, without notice and without bad faith. In my opinion the record fails to affirmatively show negligence. ' Certainly it fails to show the gross negligence, which one of the experts says must be shown.
It is urged, however, that negligence must necessarily be found from the fact that the forged indorsements omit the letter “s” in the word “Matas.” But this would not in itself indicate forgery. A forger would naturally copy the forged name correctly when it was before his eyes, and not make the same mistake twice. While, of course, the indorsements are forgeries, to my mind they bear more the appearance of corrected signatures. But it is said that the irregularity of the in-dorsements should have put the bank officials upon inquiry. Conceding this, there is nothing upon the record to show that they failed to make inquiries. The agreed statement is silent upon this subject. It cannot be assumed from the mere fact that the record fails to state that the officials did anything that they did nothing. No assumption can be made, one way or the other. The presumption under the Code is in favor of the bank. The fact, standing by itself, that the forged indorsements were irregular, does not in my opinion overcome .that presumption. And I cannot read anything more by way either of omission or commission into the agreed statement.
For these reasons, I think that there was error in the judgment of the Circuit Court, and that it should be reversed.